Citation Nr: 1439621	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-39 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to hypertension medication.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension medication.  

3.  Entitlement to service connection for a skin condition of the hands and feet, to include as secondary to hypertension medication.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction was transferred to the RO in Nashville, Tennessee.  

In a March 2012 decision, the Board reopened the issues of entitlement to service connection for sleep apnea, to include as due to hypertension medication and entitlement to service connection for a skin condition of the hands and feet due to hypertension medication and remanded all issues on appeal for VA examinations and opinions.  

The issue of entitlement to service connection for sleep apnea, to include as secondary to hypertension medication, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Erectile dysfunction or a skin disorder to the hands and feet were not shown during active duty service or for many years thereafter, and are not attributable to active duty service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by service, and is not related to service or to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).  

2.  A skin condition of the hands and feet was not incurred in or aggravated by service, and is not related to service or to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, the Veteran was notified in letters dated September 2007 and October 2007.  Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

The Board also finds that the duty to assist has been met.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination and medical opinion.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

The Veteran asserts that service connection is warranted for a skin disorder to his hands and feet, and for erectile dysfunction, both as secondary to the medication he takes for his service-connected hypertension.  In support of his claims, he has submitted internet articles that noted a side effect of Atenolol, a drug the Veteran takes for his hypertension, included problems with sexual function and some skin reactions.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines that service connection is not warranted for either disorder based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a skin disorder or erectile dysfunction while in service.  Significantly, the Veteran's separation physical examination in November 1983 fails to document any complaints of or observed symptoms related either erectile dysfunction or a skin disorder to the hands or feet.  

In fact, the post-service evidence does not reflect symptoms related to either disorder for many years after active duty service.  Indeed, the Veteran has not asserted that he has experienced either disorder since that time.  Therefore, the Board is unable to conclude that he has experienced either disorder since active duty service. 

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service, or another service-connected disability, and his current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

First, there is no competent medical evidence to indicate that either the Veteran's erectile dysfunction or skin disorder is directly related to active duty service.  Moreover, no treating physician has opined that such a relationship exists.  

With regard to whether these disorders may be related to the medication he takes for his service-connected hypertension, as he has asserted, the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in March 2012 

Regarding the Veteran's erectile dysfunction, the VA examiner opined that the claimed condition is less likely than not proximately due to or the result of the Veteran's service connected condition.  The rationale provided was that the medical literature associated an increase in the prevalence of sexual dysfunction that begins at age 40 in about 40 percent of the male population, with an increase of approximately 10 percent for every additional decade of life.  Given that the Veteran stated that his erectile dysfunction started around age 56, this was consistent with an age-related risk between 50 and 60 percent.  The examiner also cited the Treatment of Mild Hypertension Study which shows that antihypertensive medication contributes very little to increased risk of erectile dysfunction, (causing only 5 additional cases in every 1000 men).  The examiner acknowledged that while hypertension is one risk factor for erectile dysfunction, the Veteran's age and obesity are more predominant risk factors.  

As for the Veteran's skin disorder, the VA examiner opined that it was less likely it is proximately due to or the result of the Veteran's service-connected hypertension medication.  After a review of the medical literature, to include the National Institute of Health, the VA examiner concluded that there was no literature indicating a relationship between hypertension and eczema, nor an aggravating factor of it.  While the examiner considered the Veteran's claims that his rash developed after being on Nifedipine (a hypertension medication) for many years, it was also noted that the rash had returned intermittently over the years long after the Nifedipine was discontinued.  The recurrence of the skin rash has in the absence of hypertension medication weighs against the conclusion that the hypertension medication was a causative factor.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his skin disorder and erectile dysfunction to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Board acknowledges that the Veteran is competent to provide testimony regarding the occurrence of disorders such as skin disorders and erectile dysfunction.  See Jandreau, 492 F.3d at 1377, n.4.  However, as a layperson, he is not competent to make medical conclusions regarding the relationship between these disorders hypertension medication.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's skin disorder and erectile dysfunction are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for erectile dysfunction, to include as secondary to hypertension medication, is denied.  

Service connection for a skin condition of the hands and feet, to include as secondary to hypertension medication, is denied.  


REMAND

In March 2012, the Board remanded the issue of entitlement to service connection for sleep apnea for an appropriate VA examination for purposes of determining whether any sleep apnea is related to the Veteran's military service or secondary to service-connected hypertension medication.  

While the examiner provided an opinion as to whether the Veteran's sleep apnea was related to the Veteran's military service, no opinion was provided as to whether his sleep apnea was secondary to his service-connected hypertension medication specifically.  

When a veteran's claim is remanded by the Board, VA must ensure that there is at least substantial compliance with the instructions contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the March 2012 examination report contained no opinion on whether the Veteran's sleep apnea was caused by or aggravated by his service-connected hypertension medication, the Board finds that an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Asheville, North Carolina since March 2012 and the records from any other VA medical center where he may have received treatment.  

If the Veteran has received any private treatment for his sleep disorder, and the records of such treatment are not of record, he should be afforded an adequate period of time to submit them.   

2.  Return the claims file to the examiner who examined the Veteran in March 2012 in order to provide an addendum to the opinions provided at that time.  Specifically, the VA examiner's opinion should address whether it is at least as likely as not (i.e. 50 percent probability or greater) that any sleep disorder, to include sleep apnea, was caused by or aggravated by the Veteran's service-connected hypertension, or the medication takes to control his hypertension.  

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  

A new examination is not required unless deemed necessary by the examiner or the examiner who conducted the March 2012 examination is no longer available.

3.  After any additional notification and/or development that the RO/AMC deems necessary is undertaken, the Veteran's claims should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a new supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


